198 Md. 684 (1951)
84 A.2d 59
TYSON
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 9, October Term, 1951.]
Court of Appeals of Maryland.
Decided November 1, 1951.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, GRASON, HENDERSON and MARKELL, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. The applicant was *685 found guilty in 1938 by a jury under an indictment charging murder, and sentenced to life imprisonment. He was represented by counsel appointed by the court. A previous application for leave to appeal was denied by this court, Tyson v. Warden, 198 Md. 652, 80 A(2) 613. The application in that case sought both a writ of error coram nobis and a writ of habeas corpus.
Most of the assignments of error in the present application duplicate assignments considered in the previous case. In general they allege that the accused was convicted by false testimony as to identity, erroneous admission of the deposition of an out-of-State witness, and failure to compel the attendance of witnesses for the defense. These matters are not reviewable on habeas corpus. While the application alleges that the State's Attorney obtained the conviction by concealment, fraud and false representation, there is no allegation of collusion with defense counsel, nor are any facts stated that show a violation of fundamental rights to a fair trial. Mere errors in the course of trial are only reviewable on direct appeal.
Application denied, with costs.